Citation Nr: 0321580	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 21, 1998 
for the grant of a 10 percent rating for service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty for 25 years, 7 months, 
from approximately March 1937 to October 1947, and from 
October 1948 to October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
RO, which assigned an increased 10 percent rating for the 
veteran's long service-connected bilateral hearing loss, 
effective from September 21, 1998, the date of VA audiologic 
examination.  

While the veteran initially requested a hearing before a 
member of the Board in Washington, D.C., he since cancelled 
his hearing request in July 2003, having already postponed 
hearings previously scheduled for April 2003 and July 2003.  
Additionally, private medical evidence was received in July 
2003, along with the veteran's waiver of RO consideration.  
Accordingly, no further action is indicated in either regard.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claim for VA 
compensation benefits.  

2.  Service connection for bilateral hearing loss was 
established by an RO rating decision dated in April 1964, at 
which time a noncompensable (zero percent) disability 
evaluation was assigned based upon all the evidence of 
record; the veteran was provided notice of this decision in 
April 1964, but he did not express disagreement.  

3.  The veteran's instant claim for an increased 
(compensable) rating for service-connected bilateral hearing 
loss was received on July 31, 1998.  

4.  On September 1998 VA examination, the veteran's hearing 
loss was first shown to be manifested by average pure tone 
air conduction thresholds of 58 decibels in the right ear and 
75 decibels in the left ear, for the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (Hz) respectively, with speech 
discrimination ability of 100 percent in the right ear, and 
80 percent in the left ear, audiologic findings which 
translate to level II and V hearing for VA purposes, 
respectively, and warrant no more than a 10 percent 
evaluation.  

5.  It is not factually ascertainable when the increase to a 
10 percent level occurred, prior to the date of the veteran's 
claim for increase, received at the RO in July 1998, all 
benefit of the doubt given to the veteran.  


CONCLUSION OF LAW

The criteria for a July 31, 1998 effective date for a 10 
percent rating, but not earlier, for bilateral hearing loss, 
are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, and 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 and part 4, § 4.3 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters
 
There was a significant change in the law during the pendency 
of the appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A.  § 5100 et seq. 
(West Supp. 2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly notify the veteran of their 
consideration of the provisions of the VCAA, the RO's 
development and adjudication of the claim was consistent with 
VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.  
 
First, VA has both a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, to inform the veteran of 
which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159.  The record shows that VA has met 
these duties.  The veteran was notified of evidence and 
information needed to substantiate and complete his claim and 
who had what duties in the VA Form 21-526 he submitted in 
July 1998, in VA's March 1999 rating decision and 
notification letter and enclosures, in the November 1999 
statement of the case (SOC) and enclosure, in the October 
2002 supplemental statement of the case (SSOC) which 
contained the provisions of 38 C.F.R. § 3.159, and in VA's 
December 2002 correspondence to him, which advised him that 
he could submit additional evidence to the Board.  
Specifically, the November 1999 SOC informed the veteran that 
the VA would request copies of existing medical records from 
any source sufficiently identified by the veteran.  The SOC 
also explained that as to private medical records, the 
veteran would have to complete authorizations for the release 
of such private information, so as to allow the VA to obtain 
copies of the identified materials.  Moreover, an October 
2002 SSOC more clearly underscores the respective 
responsibilities of VA and the veteran with regard to 
obtaining medical evidence.  The SSOC clearly informed the 
veteran that VA would request and obtain copies of all 
records identified which are in the custody of a State or 
Federal agency or department.  The veteran was advised that 
his cooperation was needed to identify all possible sourced 
of additional pertinent evidence.  The veteran was also 
advised that VA will refrain from or discontinue providing 
assistance in those circumstances where there is no 
reasonable possibility that any assistance would substantiate 
the claim on appeal.  Finally, the veteran was advised that 
VA would inform him of any evidence which the VA was 
unsuccessful in obtaining.  The salient point is that the SOC 
and particularly, the SSOC, comply with both the word and 
spirit of VCAA and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Given the partially favorable action taken herein, 
the Board concludes that the discussions in the above 
documents informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements under VCAA as interpreted by 
Quartuccio, Supra.  
 
Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.103.  All 
available service medical records were requested and 
forwarded to the RO in 1964.  When the veteran filed his July 
1998 claim, he mentioned only service medical records.  
Subsequently, a VA examination was conducted in September 
1998.  Thereafter, in January 2000, the veteran submitted 
private medical records.  Reasonable VA attempts were made to 
obtain necessary evidence.  The communications from VA to the 
veteran informed him of the type of evidence which would be 
relevant and assisted him in providing it.  In this case, 
VA's actions-particularly, the detailed SSOC of October 
2002, fully comply with the VCAA and associated decisional 
precedent, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.  

In closing the VCAA discussion, the law of earlier effective 
dates (EEDs) for claims of increased ratings provides little, 
if no, basis for a change of an effective date prior to the 
date of the veteran's claim, received on July 31, 1998, given 
that the veteran has not identified any VA treatment for one 
year prior to that time-information which might be accepted 
as an informal claim for increase (as detailed below).  
Accordingly, any further VCAA notice or development would be 
futile.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case, and further 
development would serve no useful purpose but to further 
delay the adjudication of a claim, which may favorably be 
disposed of today.  
 
Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R. before they were, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159 and 
3.326(a).  Additionally, in October 2002, the RO considered 
the amendments which were made to 38 C.F.R. pursuant to the 
VCAA, and all of VA's action since then has been consistent 
with the VCAA.  No further action is necessary.  VA's duties 
have been fulfilled.
 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  

In evaluating the veteran's claim, the Board considers the 
medical evidence of record.  The medical findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities.  However, the Court has stated that 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Under the schedular criteria, evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second. To evaluate the degree of 
disability from bilateral service-connected hearing loss, the 
Rating Schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85.  

The Board notes that the evaluation of hearing impairment is 
based on examinations using controlled speech discrimination 
tests together with results of a pure tone audiometric test.  
38 C.F.R. § 4.85.  The results are charted on Table VI and 
Table VII. Thus, in order to assign an increased evaluation 
for his hearing loss, the veteran must demonstrate a decrease 
in percentage of speech discrimination and/or an increase in 
average pure tone decibel loss-under the criteria 
established by VA at 38 C.F.R. § 4.85, not by his statement 
alone, or the medical statement of a physician who treated 
him years ago.  This seems to be the core of the veteran's 
confusion on appeal.  That is, the question on appeal is not 
the effective date of the assigned 10 percent evaluation, but 
whether he is entitled to an evaluation prior to the date of 
his July 31, 1998 claim.  VA has specific laws which govern 
the effective date of increased compensation.  

The law governing the assignment of an effective date for an  
award of disability compensation is contained in 38 U.S.C.A.  
§ 5110(b)(1) (West 2002), which provides:  The effective date 
of an award of disability compensation to a veteran shall be 
the day following the date of discharge or release, if 
application therefore is received within one year from such 
date of discharge or release.  (Emphasis added).  See also 38 
C.F.R. § 3.400(b)(2)(to the same effect).  Otherwise, in 
cases where the application is not filed until more than one 
year from the release of service, or for claims of increased 
ratings, the effective date will be date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
Id.  (Extra emphasis added).  Any  communication from, or 
action by, a veteran indicating an intent to apply for a 
benefit under laws administered by VA  may be considered an 
informal claim, as well as VA treatment records pertinent to 
the disorder at issue.  See 38 C.F.R. § 3.155.  

The veteran filed a formal claim for service connection for 
bilateral hearing loss in November 1963.  In April 1964, 
service connection was granted for bilateral hearing loss and 
a noncompensable rating was assigned.  The veteran was 
notified of the RO's decision and of his right to appeal it 
within one year thereof in April 1964, and no timely appeal 
was filed.  Since the veteran did not appeal that decision, 
it became final.  38 U.S.C. § 4005(c) (1964); 
38 C.F.R. § 19.2(a) (1964).  

On July 31, 1998, the VA RO received the veteran's 
application for compensation, as well as correspondence from 
the veteran's representative.  The veteran's claim was a VA 
Form 21-526 dated July 22, 1998, and the representative's 
letter was dated July 24, 1998.  Both documents refer to 
bilateral hearing loss, and were received at the RO as a 
claim for an increased rating for service-connected bilateral 
hearing loss.  Neither document refers to any post-service 
treatment, even though the VA From 21-526 (Veteran's 
Application  for Compensation  or Pension") specifically 
requests such information.  
 
Private medical records dating from 1976 to 1999 were 
received in January 2000.  The only pertinent private medical 
record dated within one year prior to July 31, 1998 is a 
November 1997 private audiometric examination report, which 
is uninterpreted-that is, includes only audiologic data, 
without clinical interpretation or diagnosis, and, more 
critically, does not identify audiologic thresholds for the 
various frequencies, information which is anticipated by VA 
regulations.  38 C.F.R. § 4.85.  That is, VA rates hearing 
loss based on organic impairment of hearing acuity, as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from bilateral service-
connected hearing loss, the Rating Schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. § 4.85.  However, without 
identification of hearing threshold levels at the various 
frequencies, other than an uninterpreted handwritten graph, 
and without any notation of the average hearing thresholds 
for the same frequencies, the record can not be said to 
provide a basis for an effective date earlier than July 31, 
1998 for a 10 percent rating for service-connected bilateral 
hearing loss.  

The Board emphasizes that the salient point is even if the 
November 1997 private audiologic record could be accepted as 
evidencing greater impairment so as to meet the criteria for 
a compensable evaluation under VA regulations governing 
bilateral hearing loss, entitlement to a earlier effective 
date prior to July 31, 1998 would remain denied, since this 
private medical information was not received at the VA RO 
until Januar
y 2000, and the VA can not be said to have had any actual or 
constructive knowledge of a private audiologic record, the 
existence of which remained unknown for years after the 
receipt of the veteran's July 1998 claim.  

On September 21, 1998, a VA audiometric examination was 
conducted.  Its report shows, barely so, a compensable level 
of bilateral hearing impairment in light of 38 C.F.R. § 4.85.  
If the veteran's hearing acuity had been slightly better, 
however, entitlement to a compensable rating would not have 
been present.

The facts show that the veteran's bilateral hearing loss 
appears to have increased from noncompensable to compensable 
at some time prior to September 21, 1998 VA audiometric 
examination.  The claim for an increased rating was clearly 
received on July 31, 1998.  An increase in disability is not 
shown to have occurred prior to July 31, 1998, while an 
increase in disability is shown to have almost not been 
present on VA examination in September 21, 1998.  It is not 
factually ascertainable if the veteran's hearing loss 
increased prior to July 31, 1998.  Accordingly, the effective 
date must be the date of claim rather than any date earlier 
or later.  38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997).  The provisions of 38 C.F.R. § 3.400(o)(2) 
indicate that the effective date for increased disability 
compensation is to be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim. 
 
The Board notes that the law permits the use of evidence from 
a private physician or layman to act as an informal claim for 
increase.  38 C.F.R. § 3.157(a) and (b)(2).  However, the 
veteran's July 22, 1998 VA Form 21-526 and the 
representative's July 24, 1998 letter, with medical opinion 
evidence enclosed, were not received until July 31, 1998 or 
thereafter.  The 1976 to 1999 private audiometric reports 
which have been submitted were not received until January 10, 
2000.  Since 38 C.F.R. § 3.157(b)(2) indicates that the 
effective date based on private medical and lay evidence can 
be no earlier than the date it is received-by VA, further 
consideration of them is not warranted.  (Emphasis added).  
The July 31, 1998 date the veteran's 21-526 and the 
representative's letter were received is already the 
effective date.  38 C.F.R. § 3.400(o)(2) is the most 
beneficial to the veteran under the circumstances present.  
 
In summary, a July 31, 1998 effective date, but not an 
effective date prior to that, for a 10 percent rating for 
bilateral hearing loss is granted.  That is, there is no 
basis in law to establish an effective date prior to the date 
of receipt of the veteran's July 31, 1998 claim for increase.  
 
The veteran requests an effective date of the day following 
his date of service discharge for his 10 percent rating for 
bilateral hearing loss.  However, there is no basis under the 
law and facts present here to assign such effective date.  
The RO's April 1964 rating decision became final because it 
was not appealed, and the instant claim was not received 
until July 31, 1998.  38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400, governing effective dates assigned based 
on a claim reopened after a final adjudication or a claim of 
compensation indicate that the effective date can be no 
earlier than the date of receipt of the successful claim 
unless there is an exception present.  Wright v. Gober, 10 
Vet. App. 343 (1997).  The exceptions are listed at 
38 U.S.C.A. § 5110(b) et. seq. and 38 C.F.R. § 3.400(a) et 
seq.  No exception is present here permitting an earlier 
effective date than July 31, 1998.  The instant claim was not 
received until July 31, 1998.  That was more than one year 
after the veteran's service discharge date.  The day 
following the date of service discharge can not be the 
effective date for the 10 percent compensation rating because 
the claim for an increased rating was received on July 31, 
1998, more than a year after service discharge.  Moreover, 
the results of the February 1964 audiologic examination would 
not warrant more than the noncompensable evaluation the 
veteran was given by the RO at that time.  
 
Finally, the Board points out that on the question of whether 
an earlier effective date than July 31, 1998 is warranted, 
the benefit of the doubt doctrine does not apply, since there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
VA law controls the outcome of this case: an effective date 
prior to the July 31, 1998 receipt of the veteran's claim for 
an increased rating is not warranted in this case, given the 
undisputed facts.  Sabonis v. Brown, 6 Vet App. 426 (1994).  





ORDER

A July 31, 1998 effective date is granted, but no earlier, 
for a 10 percent rating for bilateral hearing loss, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

